DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Parmalee on 6/5/2022.
The application has been amended as follows: 
Claim 9 : replace “The method of claim 9” with “The method of claim 8”.

Allowable Subject Matter
Claim 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-18, in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“employing the imaging information and employing deep learning to automatically segment at least some breast tissue of the particular patient and non-deep learning to automatically segment at least portions of some organs-at-risk to provide automatically segmented patient content; 
employing the imaging information to automatically determine a virtual-skin volume corresponding to at least portions of the breast tissue of the particular patient; 
employing the automatically segmented patient content and the virtual-skin volume as input to automatically optimize a radiation treatment plan for the treatment volume of this particular patient and thereby provide an optimized radiation treatment plan for the particular patient.”

WO 2017210690 (pg. 10-11) discloses using a Random Forest and HNN to segment a pancreas.  Claim 1 extends the algorithm to any organ.   This reads on the second limitation.
PGPub 2012/0033868 (Paragraph 30) discloses determining a breast skin volume. 
PGPub 2013/0289332 discloses an automated treatment plan for Breast Cancer, using a segmented whole breast volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662